Order entered September 23, 2014




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   No. 05-14-00730-CV

                     TFHSP SERIES LLC, SERIES 03, Appellant

                                           V.

                             MIDFIRST BANK, Appellee

                    On Appeal from the 68th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-12-11478-L

                                       ORDER
      We GRANT Appellees’ September 19, 2014 Objection to Mediation Order.     We

VACATE our September 9, 2014 mediation order.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE